

	

		III 

		109th CONGRESS

		1st Session

		S. 281

		IN THE SENATE OF THE UNITED STATES

		

			February 3, 2005

			Mr. Akaka introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Vichai Sae Tung (also

		  known as Chai Chaowasaree).

	

	

		

			1.

			Permanent residence

			Notwithstanding any other

			 provision of law, for purposes of the Immigration

			 and Nationality Act (8 U.S.C. 1101 et seq.), Vichai Sae

			 Tung (also known as Chai Chaowasaree) shall be held and considered to have been

			 lawfully admitted to the United States for permanent residence as of the date

			 of the enactment of this Act upon payment of the required visa fees.

		

			2.

			Reduction of number of available visas

			Upon the granting of permanent

			 residence to Vichai Sae Tung (also known as Chai Chaowasaree), as provided in

			 this Act, the Secretary of State shall instruct the proper officer to reduce by

			 the appropriate number during the current fiscal year the total number of

			 immigrant visas available to natives of the country of the alien’s birth under

			 section

			 203(a) of the Immigration and

			 Nationality Act (8 U.S.C. 1153(a)).

		

